Citation Nr: 0000485	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left arm 
disability.

3.  Entitlement to a compensable evaluation for residuals of 
an abrasion of the left hand.

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.

5.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from his service-
connected disabilities.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from May 1943 to November 
1945.  This appeal arises from an October 1994 rating 
decision of the Philadelphia, Pennsylvania, Regional Office 
(RO) which denied a total disability evaluation due to 
individual unemployability resulting from the veteran's 
service-connected disabilities (TRIU).  The veteran timely 
appealed this decision.  

In a rating decision of May 1997, the RO denied a compensable 
evaluation for any residuals from the veteran's service-
connected left hand abrasion.  The veteran filed a notice of 
disagreement with this decision in June 1997 and a statement 
of the case (SOC) on this issue was sent to the veteran in 
October 1997.  A VA Form 9 (Appeal to the Board of Veterans' 
Appeals) specifically discussing this issue was not received 
by the VA until November 1998.  However, the veteran did 
submit two handwritten letters in February and May 1998 in 
which he expressed his desire that his previous 10 percent 
evaluation for his left hand disability be reinstated.  The 
undersigned finds that these letters meet the criteria of 
38 C.F.R. § 20.202 (1999) for a substantive appeal and were 
timely received within the appeal period.  Therefore, this 
issue is currently in appellate status.

By rating decision of April 1998, the RO denied the veteran's 
claims for service connection for left arm and cervical spine 
disabilities.  It appears that these disorders were 
considered under both a direct and secondary basis resulting 
from the veteran's service-connected low back disability.  
The veteran timely appealed these determinations.  In 
addition, the RO also denied an increased evaluation of the 
veteran's low back disability.  A statement of the case on 
this latter issue, dated on April 7, 1999, was sent to the 
veteran.  He responded in a hand written letter of late April 
1999 that he disagreed with the RO's determination dated on 
April 7, 1999.  In accordance with 38 C.F.R. § 20.202, the 
undersigned construes this letter as a timely filed 
substantive appeal.  Thus, the issue of an increased 
evaluation for the veteran's low back disability is also in 
appellate status.

The veteran submitted a VA Form 9 in November 1998 in which 
he requested a hearing before a traveling member of the Board 
sitting at the RO.  However, in December 1998 the veteran 
submitted a letter in which he withdrew this hearing request.  
Finally, in a letter received in November 1998, the veteran 
disputed the finality of a rating decision dated in 1948 that 
decreased the evaluation of his left hand disability from 10 
percent disabling to a noncompensable evaluation.  It appears 
that this maybe contesting the finality of the rating 
decision dated on October 20, 1948.  The undersigned finds 
that this issue is not properly before the Board at the 
present time and that it is not inextricably intertwined with 
the issues on appeal.  Therefore, this matter is referred to 
the RO for the appropriate action.


FINDINGS OF FACT

The Board received directly from the veteran in September 
1999 a copy of his private physician's letter linking his 
left arm and cervical spine disorders to an incident during 
his military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
arm disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for a 
cervical spine disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The RO issued a SSOC to the veteran in April 1999 that 
informed him his claims for service connection for left arm 
and cervical spine disabilities had been denied on the basis 
he had failed to submit well-grounded claims.  It was 
determined that the evidence of record failed to establish a 
relationship between the veteran's current disabilities and 
his military service or other service-connected disabilities.

In September 1999, the veteran submitted directly to the 
Board a letter from his private physician that linked the 
veteran's current left arm and cervical spine disorders to 
his combat injuries in World War II.  The undersigned finds 
that this objective opinion has established well-grounded 
claims for the asserted disorders under the test the Court 
elicited in the Caluza decision.


ORDER

The claim of entitlement to service connection for a left arm 
disability is well-grounded.  To this extent only, the appeal 
is granted.

The claim of entitlement to service connection for a cervical 
spine disability is well-grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
left arm and cervical spine disabilities are well-grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  It is also noted that the veteran failed to 
submit a waiver of RO consideration for the physician's 
letter received in September 1999.  As the RO has not 
previously considered this evidence, these claims must be 
remanded to the RO under the provisions of 38 C.F.R. 
§ 20.1304 (1999).

Fulfillment of the VA statutory duty to assist the appellant 
includes the procurement and consideration of any relevant VA 
or other medical records.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
Court, has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the 
VA's duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The Court has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle, 2 Vet. App. at 632. 

With regard to the procurement of records, a review of the 
claims filed indicates that the last private examination of 
record was conducted in April 1997.  The private physician 
indicated in the letter received in September 1999 that the 
veteran had received on-going treatment for his claimed and 
service-connected disabilities since that date.  On remand, 
the RO should attempt to incorporate this private medical 
evidence into the claims file.  While the private physician 
provided a medical nexus between the veteran's left arm and 
cervical spine disabilities and his military service which 
was sufficient to well-ground the claims of service 
connection for those disabilities, this examiner failed to 
elicit his reasons and bases for this opinion.  Therefore, he 
should be contacted by the RO and requested to provide the 
reasons and bases for his opinion and identify the type of 
medical history that was reviewed so that the probative value 
of his September 1999 statement may be adequately considered.  
In that regard, the physician should indicate what medical 
records, if any, he reviewed prior to rendering his opinion 
in September 1999.

With regard to the claim for an increased rating for service-
connected low back disability, it was also indicated by the 
private physician in September 1999 that the veteran's low 
back disability had worsened to the point he would soon 
undergo surgery for this disorder.  These surgical records 
should be obtained and associated with the claims file.

As noted, further examinations are necessary.  The Board 
notes that examinations are also needed to elicit opinions 
based on the veteran's entire medical history regarding his 
claimed service-connected left arm and cervical spine 
disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
In addition, since the last VA examinations of record did not 
consider the above noted pertinent evidence, the RO should 
schedule such examinations so that current symptomatology can 
be assessed for his service-connected disorders.  See Gregory 
v. Brown, 8 Vet. App. 563 (1996).  In addition, the 
directives of DeLuca v. Brown, 8 Vet. App. 202 (1994) should 
be followed.  

Finally, a medical opinion will be needed on whether the 
veteran is prohibited from obtaining substantially gainful 
employment due to his service-connected disabilities.  

It is noted that the private physician's opinions regarding 
the veteran's cervical spine and left arm appear to be based 
on his reported combat injuries during World War II.  In 
reviewing the veteran's service connection claims on the 
merits, the RO should determine whether such injuries were 
sustained during the veteran's military service.  In this 
regard, the provisions of 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  The record does reflect that the 
veteran did in fact serve in combat.  

Finally, it is noted that the Court held in Babchak v. 
Principi, 3 Vet. App. 466 (1992), that a claim for TRIU is 
inextricably intertwined with a subsequent claim for an 
increased evaluation of a service-connected disorder.  Based 
on this precedent, the undersigned finds that the veteran's 
claim for TRIU must be held in abeyance until his claims for 
increased evaluations have been adequately developed.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
treated his physical disabilities from 
April 1997 to the present time.  After 
securing the necessary release(s), the RO 
should obtain all treatment records not 
already contained in the claims file; to 
include those from any identified VA 
medical center or outpatient clinic.  The 
RO should specifically request releases 
for the treatment records held by:

a.  Eric H. Wolfson, M.D.
	Neurological Specialties of 
NEPA, Inc.
	150 Mundy Street
	Medical Arts Center III
	Wilkes-Barre, Pennsylvania 
18702

b.  William D. Hottenstein, M.D.
	Wyoming Valley Physician 
Network
	390 Pierce Street
	Kingston, Pennsylvania 18704
	NOTE: The RO should also 
specifically request that Dr. 
Hottenstein submit a written report 
on what type of medical history he 
review and the reasons and bases for 
his opinions contained in his letter 
dated on September 17, 1999.  A 
photocopy of this letter should be 
included in this request.

The veteran should be specifically 
informed that it is ultimately his 
responsibility to ensure that the VA 
receives all pertinent medical evidence 
regarding his claims and his failure to 
submit such evidence could have an 
adverse effect on his claims.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The veteran should be appropriately 
contacted and informed on the need for 
him to report for the VA examinations 
requested in the following paragraphs of 
this remand.  He should be informed that 
these examinations are required in order 
to obtain objective medical evidence 
based on his entire medical history and 
elicit information adequate for rating 
purposes.  He should be specifically 
warned that his failure to report for 
these examinations could have an adverse 
effect on his claims.  In addition, the 
veteran should be asked to provide a 
detailed description of the combat-
related injury that led to his claimed 
cervical spine and left arm disabilities.  
He should be informed that this injury 
can also be substantiated by the 
submission of statements of fellow 
servicemembers, contemporaneous letters 
home, photographs, etc.  Any response 
received from the veteran regarding these 
requests must be associated with the 
claims file.

3.  Following completion of the above 
development, the veteran should be 
afforded VA orthopedic and neurologic 
examinations.  The purpose of these 
examinations is to determine if the 
veteran's current cervical spine and left 
arm disabilities are etiologically 
related to his military service or his 
service-connected low back disability.  
Such tests as the examining physician 
deems necessary should be performed.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  The claims folders must be 
made available to the examining physician 
in connection with the examination so 
that he or she may review pertinent 
aspects of the veteran's medical history.  
If the examiner finds it impossible to 
answer any of the questions below, it 
should be so noted on the examination 
report with the reasons given for this 
conclusion.  The examiner or examiners 
should provide the following opinions:

a.  Does the veteran currently have 
a cervical spine disability?  If so, 
is it at least as likely as not that 
this disorder(s) is etiologically 
related to any incident during the 
veteran's military service or his 
service-connected low back 
disability?  

b.  Does the veteran currently have 
a left arm disability?  If so, is it 
at least as likely as not that this 
disorder(s) is etiologically related 
to any incident during the veteran's 
military service or his service-
connected low back disability?

4.  Thereafter, the RO must review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.  The RO should then 
determine if the veteran's claims for 
service connection for left arm and 
cervical spine disabilities can now be 
granted.  As part of this decision the RO 
must consider the provision of 
38 U.S.C.A. § 1154(b) in determining if 
the veteran's claimed injuries to this 
cervical spine and left arm were 
sustained during his combat experiences 
in World War II.  If any of the RO's 
decisions remain adverse to the veteran, 
he and his representative should be 
furnished an appropriate SSOC, and given 
an opportunity to respond.

5.  Following completion of the RO's 
determinations on the veteran's claims 
for service connection, the veteran 
should be afforded another set of VA 
orthopedic and neurologic examinations.  
The purpose of these examinations is to 
determine the current severity of the 
veteran's service-connected disabilities.  
For general guidelines for these 
examinations, the examiners are referred 
to the general instructions contained in 
paragraph 3 of this remand. The examiner 
or examiners should provide the following 
opinions:

a.  What is the range of motion in 
the veteran's low back measured in 
degrees?  

b.  Does the veteran's low back have 
weakened movement, excess 
fatigability, or incoordination?  If 
so, the examiner should report the 
degree of additional range of motion 
lost, or favorable or unfavorable 
ankylosis, due to any weakened 
movement, excess fatigability, or 
incoordination.  

c.  Does the veteran's low back 
significantly limit functional 
ability during flare-ups or after 
repeated use over a period of time?  
If so, the examiner should report 
the degree of additional range of 
motion lost, or favorable or 
unfavorable ankylosis, due to pain 
on use or during flare-ups.  

d.  Does the veteran currently 
suffer with intervertebral disc 
syndrome in his lumbar spine?  If 
so, please describe in detail its 
manifestations and the frequency and 
duration of any incapacitating 
episodes.

e.  Does the veteran currently 
suffer with any residuals from his 
left hand abrasion sustained in 
World War II?  If so, please 
describe in detail any 
manifestations of these residuals.

f.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected 
disabilities?  Do these disabilities 
prohibit the veteran from obtaining 
substantially gainful employment?

6.  Thereafter, the RO must review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.  Following completion of 
this action, the RO should review the 
evidence and determine whether the 
veteran's claims for increased 
evaluations and TRIU may now be granted.  
With respect to the veteran's service-
connected orthopedic disabilities, the 
RO's attention is directed to the Court's 
decision in DeLuca.  If any of the RO's 
decisions remain adverse to the veteran, 
he and his representative should be 
furnished an appropriate SSOC, and given 
an opportunity to respond.  Thereafter, 
the case should then be returned to the 
Board for further appellate 
consideration, if appropriate.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

